Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 2 is objected to for including “cytochrome p450” in the list of enzymes. “cytochrome p450” is not an enzyme. Correction is required. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budolfsen et al. (US 2007/0031577, hereinafter R1).
Claim 1 is limited to a method for producing a plant protein product where the plant protein is reacted with at least an oxidoreductase and/or a hydrolase. The method brings about reduction in undesirable flavors and aromas. 
Claim 1- R1 discloses a method for producing a soy protein product wherein the soy protein is treated with at least one oxidoreductase. (Abstract).
Claim 1- R1 discloses that the oxidoreductase used may be treated with a combination of two or more oxidoreductases. [0006]
R1 teaches of using oxidoreductases of any origin including fungal origin. [0007]
Claims 1-4 - R1 discloses the use of fungal laccases. [0008]
Claims 5-6 - R1 discloses the use of soy protein concentrate [0031, 0032] and soy protein isolate [0036] for treatment with laccase [0041].
Claim 7 - R1 teaches of treating the soy protein with an amount of oxidoreductase and a time sufficient to lead to an increase in water holding capacity. [0046] 
Claim 7- R1 also discloses that the treated soy protein has a higher viscosity compared to a suspension that has not been treated with an oxidoreductase. [0049]
Claims 17-19 - R1 discloses a method for producing a food product wherein the treated soy protein product is mixed with additional food ingredients. The food product may be a meat product, a dairy product, a vegetable product, fruit product, a ready-to-eat product [0052, 0054, 0055].
Claims 8, 16 - In Example 1; a soy protein concentrate or isolate is treated with laccase. The reaction is carried out at 60C for 30 minutes. The mixture is subsequently heated to 95 C for 10 minutes to inactivate the enzyme. [0056, 0079]
Claim 7 - R1 clearly shows that the viscosity of the treated samples is increased. (Table 1 and Table 2).
Claim 12 - R1 discloses the process of drying the treated soy protein samples. [0089]
Claim 14 - Since the method of reacting a plant protein concentrate or isolate with an oxidoreductase comprising laccase is basically the method employed by R1, the Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13,  are rejected under 35 U.S.C. 103 as being unpatentable over Budolfsen et al. (US 2007/0031577, hereinafter R1.
The disclosure of R1 is incorporated by reference as outlined above. However, R1 is silent to the treatment of proteins comprising rice and pea proteins. 
R1 clearly discloses the treatment of a plant protein comprising soy protein using laccase. While there is no mention of treating other proteins such as rice and pea proteins, treatment of other plant proteins including pea and rice proteins would have been motivated and obvious over the teachings of R1. 
Claim 13 is limited to the reduction of undesirable flavor e.g. pea flavor. Since the method of R1 involves the treatment of plant protein concentrates and isolates using laccase (oxidoreductase), beany, grassy, bitter flavors/aromas associated with plant proteins would have been improved. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Budolfsen et al. (US 2007/0031577, hereinafter R1 in view of Hsieh et al. (US 2012/0093993; hereinafter R2)
R1 clearly teaches of using the treated soy bean concentrate/isolate in producing foods. However, R1 does not mention a meat substitute that can be produced using the laccase treated soy protein concentrate of isolate. 
Claim 19 - R2 discloses a method for producing meat analogue (meat substitute) using soy protein isolate. (Example 1, 2, 3, 4, 5, 6).
Therefore, it would have been obvious to use the laccase treated soy protein isolate in a process described by R2 to produce a meat substitute. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing the claimed meat substitute.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMID R BADR/Primary Examiner, Art Unit 1791